In an adoption proceeding, the natural father of the child sought to be adopted appeals from an order of the Surrogate’s Court, Westchester County, which granted the petition for adoption. Order reversed on the law and the facts, without costs, and the petition denied, without costs. In our opinion, the respondent failed to sustain the burden of establishing such an abandonment of the child by his father as authorized the order of adoption in the absence of the father’s consent thereto. (Domestic Relations Law, § 111.) Lewis, P. J., Hagarty, Johnston and Nolan, JJ., concur; Aldrich, J., deceased.